Waldeck v Starpoint Cent. Sch. Dist. (2018 NY Slip Op 08832)





Waldeck v Starpoint Cent. Sch. Dist.


2018 NY Slip Op 08832


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


1308 CA 18-01207

[*1]KATHERINE WALDECK, PLAINTIFF-RESPONDENT,
vSTARPOINT CENTRAL SCHOOL DISTRICT AND STARPOINT BOARD OF EDUCATION, DEFENDANTS-APPELLANTS. 


BAXTER SMITH & SHAPIRO, P.C., BUFFALO (JOSHUA A. BLOOM OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Daniel Furlong, J.), entered October 6, 2017. The order denied the motion of defendants for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 16, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court